El Juez Asociado Señor Negrón García
emitió la opinión del Tribunal.
El Registrador de la Propiedad, Sección Ponce II, me-diante recurso gubernativo de oficio nos plantea la contro-versia jurídica siguiente: ¿procede el embargo sobre bienes inmuebles para el cobro de intereses en exceso de los garan-tizados con hipoteca en un pleito de ejecución por la vía ordi-naria? Expongamos los hechos que suscitan esta interro-gante.
HH
La recurrida, Puerto Rico Production Credit Association (P.R.P.C.A.), concedió a los esposos Miguel Ángel Rodríguez Rivera y Gladys Mabel Centeno ciertos y determinados préstamos con garantías hipotecarias en dos (2) inmuebles. Por incumplimiento de los deudores Rodríguez-Centeno, la acreedora P.R.P.C.A. instó procedimiento de ejecución de hipoteca por la vía ordinaria, en que les reclamó el pago del principal más los intereses adeudados. Anotó el correspon-diente aviso de demanda sobre las dos (2) propiedades que garantizaban la hipoteca objeto de ejecución. En orden de inscripción, esas propiedades tienen los gravámenes siguien-tes:
Finca 2,938 Tomo 267 Folio 230

Fecha


Hipoteca por a favor de Presentación

Primera $ 5,500.00 Julián H. Zimmerman 24 junio 1960
Segunda $ 17,000.00 PR Production Credit
Association 9 marzo 1971
Tercera $ 33,000.00 PR Production Credit
Association 9 nov. 1971
Cuarta $ 50,000.00 Portador 27 abril 1983
Aviso de Demanda PR Production Credit
CS-79-8126 (Tribunal • Association
Superior de PR) 8 oct[.] 1979
*235Finca 118 Tomo 1,556 Folio 153

Fecha


Hipoteca por a favor de Presentación

Primera $ 15,000.00 Federal Land Bank of
Baltimore 26 nov. 1965
Segunda $ 10,500.00 PR Production Credit
Association 3 mayo 1967
Tercera $ 11,000.00 PR Production Credit
Association 17 abril 1969
Cuarta $ 48,000.00 PR Production Credit
Association 2 sept. 1970
Quinta $ 33,000.00 PR Production Credit
Association 9 nov. 1971
Sexta $100,000.00 PR Production Credit
Association 30 mayo 1979
Aviso de Demanda Federal Land Bank of
80-2242 (Corte de Baltimore
Distrito de EU) 27 oct. 1980
Aviso de Demanda PR Production Credit
CS-79-8126 (Tribunal Association
Superior de PR) 8 oct. 1979
Embargo $ 1,840.61 ELA de Puerto Rico 28 nov. 1980
Embargo $ 292.29 ELA de Puerto Rico 28 nov. 1980
Alegato del promovente, pág. 3.
Como el montante de intereses adeudados ascendía a $114,782.33, en contraste con la suma asegurada hipotecaria-mente de sólo $14,340, P.R.P.C.A. pidió el aseguramiento vía embargo de una suma adicional. El tribunal accedió y, me-diante orden, aumentó el monto del embargo en $90,000; dis-tribuido en $20,000 y $70,000 sobre las fincas 2938 y 118, res-pectivamente.
El Registrador denegó la inscripción del mandamiento judicial de embargo. A su entender, los intereses objeto del embargo excedían los garantizados por la hipoteca inscrita, lo que no está permitido por los Arts. 166,167,190 y 191 de la *236Ley Hipotecaria y del Registro de la Propiedad (en adelante Ley Hipotecaria), 30 L.P.R.A. sees. 2562, 2563, 2609 y 2610.
► — i l-H
Primeramente, reiteramos que la “función calificadora del Registrador . . . [e]s función trascendente sin la cual no podría cumplirse el principio de legalidad que gobierna el sistema inmobiliario registral. La calificación es la facultad por excelencia del Registrador que al ejercitarla realiza el propósito de que el Registro encierre sólo actos válidos y derechos perfectos”. L. Dershowitz & Co., Inc. v. Registrador, 105 D.P.R. 267, 273 (1976). Ahora bien, cuando se trata de documentos judiciales, la propia Ley Hipotecaria le asigna al Registrador una facultad calificadora más limitada. Así, el Art. 64 de la Ley Hipotecaria, 30 L.P.R.A. sec. 2267, en lo pertinente, dispone que:
En cuanto a los documentos expedidos por la autoridad judicial, la calificación expresada se limitará: (1) a la jurisdicción y competencia del tribunal; a la naturaleza y efectos de la reso-lución dictada si ésta se produjo en el juicio correspondiente; y si se observaron en él los trámites y preceptos esenciales para su validez; (2) las formalidades extrínsecas de los docu-mentos presentados; y (3) a los antecedentes del Registro. (Énfasis suplido.)
El reglamento es más específico aún:
Las determinaciones judiciales respecto a los hechos y de-rechos que corresponden a las partes envueltas en un litigio a tenor con el artículo 67 de la Ley [30 L.P.R.A. sec. 2270] no podrán ser objeto de calificación por el Registrador sin perjui-cio a lo dispuesto en el artículo 64 de la Ley [30 L.P.R.A. sec. 2267] tocante a los documentos expedidos por la autoridad judicial. (Énfasis suplido.) Art. 79.1 del Reglamento General para la Ejecución de la Ley Hipotecaria y del Registro de la Propiedad, 30 L.P.R.A. sec. 2003-79.1, edición especial.
Antes de la aprobación de la nueva Ley Hipotecaria, en Ruiz-Sierra v. Registrador, 103 D.P.R. 578, 579-580 *237(1975), en ocasión del Registrador negarse a anotar un man-damiento de embargo amparado en una disposición de la ley, dijimos que al “Registrador le está vedado considerar los fundamentos intrínsecos de la sentencia o sustituir su crite-rio por el del tribunal en cuanto concierne a sus determina-ciones de hecho. Bermúdez v. Registrador, 74 D.P.R. 151, 155 (1952). La calificación no ha de estar gobernada por el ardor del reformista sino por la mesura del jurista. Banco de San Juan v. Registrador, 103 D.P.R. 417 in fine, (1975)”.
Más recientemente, resolvimos que la “Ley Hipotecaria de 1979 recoge en su Art. 64 los Arts. 18, 100 y 101 de la antigua Ley Hipotecaria para las Provincias de Ultramar de 1893 (30 L.P.R.A. see. 2267). En su nueva redacción el Art. 64 no siguió las corrientes modernas que confieren al Regis-trador amplísimos poderes en su función calificadora. E. Váz-quez Bote, La reforma hipotecaria: Dictamen sobre el P. del S. 792 y P. de la C. 915, relativos a un proyecto de ley hipote-caria y del Registro de la Propiedad, XIII Rev. Jur. U.I.[A.] 491, 547-548 (1979); [R.M.] Roca Sastre, [Derecho Hipoteca-rio, 7ma ed., Barcelona, Ed. Bosch, 1979, T. II,] pág. 258; [J.M.] Chico y Ortiz, [Estudios sobre Derecho Hipotecario, Madrid, Ed. Cometa, 1982, T. II,] pág. 651”. Mojica Sandoz v. Bayamón Federal Savs., 117 D.P.R. 110, 126 (1986).
En resumen, en lo relativo a la calificación de documentos judiciales, el Art. 64 de la Ley Hipotecaria, supra, y la Sec. 2003-79.1 de su reglamento, supra, incorporaron el enfoque restrictivo jurisprudencial. Informe de la Cámara de Representantes sobre el Proyecto del Senado 792, XIV Rev. Jur. U.I.A. 391, 405 (1979); Ponencia del Departamento de Justicia en torno al Proyecto del Senado 792 y al Proyecto de la Cámara 915, XIV Rev. Jur. U.I.A. 419,435 (1979). De acuerdo con esta visión legislativa, debe quedar claro que el Registrador de la Propiedad no puede ser juez de jueces. Después de todo, debe recordarse el principio general de que *238el registro no da ni quita derechos. Por ende, el principio de legalidad consagrado en el Art. 64 de la Ley Hipotecaria, supra, hay que interpretarlo en armonía con esa máxima y propósito legislativo de facilitar el acceso al registro de do-cumentos, en particular, las providencias judiciales.
En el recurso ante nos atendemos su instancia de oficio, únicamente a los fines de examinar los efectos del manda-miento de embargo sobre los derechos inscritos antes y des-pués de la hipoteca en ejecución.
1 — 1 1 — 1 1 — 1
La constitución de una hipoteca a favor de un crédito fructífero, en esencia, plantea si todos los intereses que se devenguen quedan garantizados con dicho gravamen o si, por el contrario, existe algún límite. La cuestión requiere discutir y distinguir los tres (3) sistemas diferentes sobre garantías, a saber: garantía indefinida, garantía de tope máximo y garantía de ampliación de hipoteca. En el pri-mero, sistema de garantía indefinida, “[l]a hipoteca asegura ilimitadamente todos los intereses que devengue el crédito hipotecario. El crédito accesorio por intereses, cualquiera que sea la cantidad a que ascienda, es colocado bajo el mismo rango que el crédito principal”. R.M. Roca Sastre, Derecho Hipotecario, 6ta ed., Barcelona, Ed. Bosch, 1968, T. iy Vol. 1, pág. 507. Bajo el segundo, sistema de tope máximo, “[l]a hipoteca por el capital, únicamente se extiende ope legis a garantizar determinada suma o montante de intereses. Dicho tope puede consistir en un determinado número de anua-lidades de intereses o en un tanto por ciento global sobre el capital; generalmente se adopta el primero”. (Énfasis y esco-lio omitidos.) íd., pág. 508. Finalmente, el sistema de am-pliación de hipoteca, “garantiza únicamente el capital del crédito, pero no los intereses; no obstante, como a cada ven-cimiento de éstos surge un nuevo crédito derivado del principal, se atribuye al acreedor la facultad de exigir que se le *239constituya una nueva hipoteca de ampliación, por todos los intereses impagados, y así sucesivamente”. (Énfasis supri-mido.) íd., pág.' 509.
Nuestra Ley Hipotecaria, de acuerdo con la tradición española, adopta un sistema ecléctico. Según las circunstancias reinantes prevalecerá uno u otro de los sistemas antes definidos. Así, mientras no haya un tercero que pueda resultar perjudicado —cuando después de constituirse la hipoteca no se haya otorgado actos de enajenación o gravamen de la finca hipotecada— impera el sistema de garantía indefinida. Ponce Federal Savings v. Registrador, 89 D.P.R. 882, 887 (1964); Díaz v. Quiñones, 68 D.P.R. 249, 258 (1948).
El Art. 190 de nuestra Ley Hipotecaria, 30 L.P.R.A. see. 2609, expresamente incorpora este sistema de garantía indefinida. Dispone así:
Se considerará asegurado con la hipoteca el interés del préstamo en la forma que prescriben las sees. 2562 y 2563 de este título únicamente cuando la estipulación y cuantía de dicho interés resulten de la inscripción misma. El acreedor hi-potecario podrá repetir contra los bienes hipotecados para el pago de los intereses vencidos, cualquiera que sea la época en que deba verificarse el reintegro del capital; mas si hubiere un tercero interesado en dichos bienes, a quien pueda perju-dicar la repetición, no podrá extender la cantidad que por ella se reclama de la garantizada con arreglo a la see. 2562 de este título. (Énfasis suplido.)
Su justificación, según Roca Sastre, descansa en el su-puesto de “que es natural que la garantía de lo principal se extienda a lo accesorio, de igual manera que ocurre con la extensión objetiva de la hipoteca. Constando en el Registro la cuantía del crédito y el tipo de interés que produzca, que-dan suficientemente cumplidas las exigencias del principio de especialidad hipotecaria”. Roca Sastre, op. cit., págs. 507-508.
*240Las disposiciones aludidas en el Art. 190 de la Ley Hipotecaria antes citado recogen, respectivamente, las características medulares de los dos (2) sistemas restantes. Así, el Art. 166 de la Ley Hipotecaria señala:
Salvo pacto en contrario, la hipoteca constituida a favor de un crédito que devengue interés sólo asegurará, con perjuicio a tercero, además del capital, los intereses de los dos últimos años transcurridos y la parte vencida de la anualidad co-rriente.
En ningún caso podrá estipularse que la hipoteca asegure intereses por un plazo superior a cinco años. Cuando se fije en la escritura una cantidad global para responder del pago de intereses no podrá el mismo exceder del importe correspon-diente a los intereses de cinco anualidades. 30 L.P.R.A. see. 2562.
Estos topes persiguen eliminar la in certidumbre a la que se puede enfrentar un tercero poseedor de la finca o el titular de un nuevo derecho real sobre ella. Con el máximo de perí-odos de interés que pueden garantizarse, se tiene la seguri-dad de saber exactamente de cuánto responde la cosa hipote-cada. Nueva Enciclopedia Jurídica, Barcelona, Ed. Eran-cisco Seix, 1962, T. XI, págs. 73-74.
Por su parte, el Art. 167 de la Ley Hipotecaria, supra, admite la posibilidad de obtener una ampliación de la garantía respecto de los intereses devengados que no resulten asegurados con la hipoteca. Dispone así:
Para asegurar los intereses vencidos y no satisfechos que no estuvieren garantizados conforme a la sección anterior el acreedor podrá exigir del deudor ampliación de la hipoteca sobre los mismos bienes hipotecados. Esta ampliación no per-judicará en ningún caso los derechos reales inscritos con ante-rioridad a ella. Si la finca hipotecada no perteneciere al deu-dor no podrá el acreedor exigir que se constituya sobre ella la referida ampliación, pero podrá ejercitar igual derecho res-pecto a cualesquiera otros bienes inmuebles o derechos del deudor que puedan ser hipotecados.
*241Este último sistema es de muy poco uso debido a que exige que el acreedor reclame la constitución de una hipoteca especial cada cierto período de tiempo, tarea que puede re-sultar sumamente complicada e impracticable. “Además, como entre la inscripción de la hipoteca principal y la de esta hipoteca ampliatoria, pueden haberse constituido otras in-termedias y hasta haberse enajenado la finca gravada, en-tonces surge el problema de la prelación que deba atribuirse a dicha hipoteca especial por intereses. Si surte efectos con el mismo rango de la hipoteca principal, perjudica a dichos posteriores adquirentes, con lo cual el sistema viene a trans-formarse en el primero, pero con complicaciones; en cambio si sólo produce efectos desde la fecha en que la hipoteca am-pliatoria se inscribe, puede ésta quedar fácilmente inutili-zada, resultando casi inoperante.” (Énfasis suprimido.) Roca Sastre, op. cit., pág. 509.
No obstante, debe recordarse que la acción real no es la única que puede ejercitar el acreedor para reclamar los intereses que carezcan de garantía. El Art. 191 de la propia Ley Hipotecaria, 30 L.P.R.A. see. 2610,(1) reconoce la acción personal. Sólo no prosperará cuando las partes hayan pactado válidamente en la escritura de constitución de hipoteca voluntaria que la obligación garantizada se limita a los bienes hipotecados (“pacto de concreción”).(2) Campos del *242Toro v. Ame. Transit Corp., 113 D.P.R. 337 (1982). La acción personal tiene apoyo en el principio de responsabilidad patrimonial universal consagrado en el Art. 1811 del Código Civil, preceptivo de que “[d]el cumplimiento de las obligacio-nes responde el deudor, con todos sus bienes presentes y fu-turos”. 31 L.P.R.A. see. 5171.
> hH
La recurrida P.R.P.C.A. invoca contra este trasfondo es-tatutario y doctrinario la Regla 56.1 de Procedimiento Civil, 32 L.P.R.A. Ap. III,(3) para impugnar la calificación del Re-gistrador de la Propiedad. Sostiene que las disposiciones de la Ley Hipotecaria no le impiden obtener —en el mismo pleito de ejecución de hipoteca— una orden de embargo para asegurar su derecho al cobro de intereses en descubierto. A juicio suyo, una vez salvados o respetados los derechos de terceros, la negativa a inscribir la orden de embargo vulnera el principio cardinal, en materia procesal, de lograr el máximo resultado con el mínimo empleo de actividad proce-sal.
Por su parte, el Registrador de la Propiedad argumenta que al haber P.R.P.C.A. optado por la acción real hipotecaria *243mediante la vía ordinaria —y mantener el rango que surge del registro— le aplican de forma estricta los artículos preci-tados de la Ley Hipotecaria. Si hubiera acudido a la acción personal —demanda en cobro de dinero— señalada en el Art. 191, aunque no habría límite en cuanto a los intereses embargables, hubiese perdido el rango de la hipoteca ins-crita.
Tiene razón la recurrida P.R.P.C.A. La negativa del Registrador de la Propiedad no toma en cuenta la naturaleza mixta de la acción de ejecución de hipoteca por la vía ordinaria. Pasa por alto que en una relación jurídica de crédito hipotecario coexisten dos (2) elementos: el crédito y la hipoteca. “[E]l elemento crédito origina la correspondiente acción personal, que conduce o puede conducir para su efectividad a la actuación procesal dirigida a la realización dineraria en los bienes necesarios del patrimonio del deudor, o de los fiadores o responsables subsidiarios, siempre, empero, que se prescinda de la hipoteca adjunta. Del elemento garantizador de la hipoteca deriva la correspondiente responsabilidad real, cuya efectuación, siempre a base de contemplar también el crédito asegurado, se consigue por el ejercicio de la acción hipotecaria, de carácter real, y hecha valer a través de una variedad de procedimientos de ejecución en nuestro sistema.” (Énfasis suprimido.) R.M. Roca Sastre, Derecho Hipotecario, 7ma ed., Barcelona, Ed. Bosch, 1979, T. Vol. 2, pág. 1021.
Nuestro ordenamiento permite tres (3) medios para la realización del crédito hipotecario: el ejecutivo sumario, la acción civil hipotecaria y la acción civil ordinaria en cobro de dinero. C.R.U.V. v. Torres Pérez, 111 D.P.R. 698, 699 (1981). La acción de ejecución de hipoteca por la vía ordinaria —que es la aquí incoada— es de naturaleza mixta, es decir, real y personal. Vda. de Carlo v. Toro, 99 D.P.R. 200, *244217 (1970). El acreedor tiene a su favor ambas acciones. Al proceder por la vía ejecutiva, decide cuál de las dos (2) pre-fiere. Aunque son acciones diferentes, por lo general apare-cen confundidas cuando coinciden el propietario de la finca hipotecada y el deudor personal.
La acumulación de ambas acciones es perfectamente legítima en un pleito de ejecución de hipoteca, cosa que no es posible en el procedimiento judicial sumario por ser éste “pur[o] proces[o] de ejercicio de la acción hipotecaria”. Roca Sastre, Derecho Hipotecario, 7ma ed., op. cit., pág. 1046. Por tal razón, nuestra casuística informa que la reclamación de intereses no garantizados hipotecariamente en un procedimiento ejecutivo sumario constituye un error sustancial en perjuicio de los derechos del deudor que invalida el procedimiento seguido. Ríos v. Banco Popular, 81 D.P.R. 878 (1959); Sucn. Ramírez v. Tribl. Superior, 81 D.P.R. 357 (1959); Piovanetti v. Vivaldi, 80 D.P.R. 108 (1957). De acuerdo con Roca Sastre, “[e]sta deducción simultánea de acciones [la real y la personal] no sólo es conveniente cuando el deudor personal y el propietario de la cosa hipotecada son una misma persona, sino cuando son dos personas distintas y la efectiva responsabilidad hipotecaria no cubre el volumen del débito existente, cosa muy posible no sólo por aumento de dicho volumen (por sobrepasar el máximo garantizado, o por acumulación de intereses o aumento de costas previstas), sino también por insuficiencia de la cosa hipotecada. Entonces, mediante el embargo puede procederse a la traba de otros bienes o también de la misma cosa hipotecada en cantidad que supere el importe de la anterior responsabilidad hipotecaria”. (Énfasis suplido.) Roca Sastre, Derecho Hipotecario, 7ma ed., op. cit., pág. 1046.
En Calo Rivera v. Reyes, 115 D.P.R. 123, 127 (1984), nos pronunciamos a favor de la acumulación de ac-*245ciones por el acreedor. Insistimos allí que nuestro procedi-miento civil propicia y estimula la acumulación de reclama-ciones. 32 L.P.R.A. Ap. Ill, R. 14.
V
El embargo ejecutivo —según Guillermo Cabanellas — (4) es la “[r]etención ... que de los bienes del deudor se efectúa en el procedimiento ejecutivo; a fin de, con ellos o con el pro-ducto de la venta de los mismos, satisfacer la incumplida obligación a favor del acreedor que posea título con ejecu-ción aparejada”. (Énfasis en el original.) G. Cabanellas, Dic-cionario Enciclopédico de Derecho Usual, 20ma ed., Buenos Aires, Ed. Heliasta, 1981, T. III, pág. 409.
Nuestra Regla 56.1 de Procedimiento Civil, supra, armoniza con el esquema hipotecario expuesto. A su amparo, el embargo de bienes de un demandado constituye una de las medidas provisionales a que puede recurrir un litigante que ha obtenido, o que anticipa obtener, una sentencia a su favor y quiere asegurar su efectividad. Soc. de Gananciales v. Rodríguez, 116 D.P.R. 468, 470 (1985). “Puede concederse sin fianza si se gestiona después de sentencia (R. 56.3), en cuyo caso puede autorizarse a moción de parte, y se efectuará, en caso de bienes inmuebles, anotándolo en el Registro de la Propiedad y notificándolo al demandado.” Albaladejo v. Vilella Suau, 106 D.P.R. 331, 335 (1977). Es, pues, perfectamente lícito que un acreedor recurra a una medida cautelar como lo es el embargo para proteger sus derechos y evitar que la sentencia obtenida se torne inoficiosa.
En el caso de autos, no es válida la disyuntiva propuesta por el Registrador de la Propiedad de que al optar la acree-*246dora por la acción real hipotecaria mediante la vía ordinaria —y mantener el rango que ocupa en el registro— aplican de manera estricta los artículos citados de la Ley Hipotecaria. Por el contrario, si se recurre a la acción personal (cobro de dinero) no hay límite en cuanto a los intereses embargables, pero se pierde el rango de la hipoteca inscrita. Este razona-miento lo apoya el Registrador de la Propiedad en el hecho de que del desglose de gravámenes de ambas fincas se des-prende que hay terceros cuyos derechos deben protegerse.
Evidentemente, la premisa que inspira ese enfoque del Registrador de la Propiedad es concebir las acciones como mutuamente excluyentes. Es decir, que el acreedor debía in-clinarse por una o por la otra, o ejercitar ambas en pleitos separados. Ya hemos explicado cómo ambas acciones son compatibles dentro del procedimiento ejecutivo ordinario. Aquí, en vez de recurrir a la ampliación de la hipoteca —derecho que le garantiza la ley— la acreedora P.R.P.C.A. decidió acumular la acción personal.
Notamos, además, que la anotación del embargo en nada afectará los derechos inscritos anteriormente, pues no tiene el mismo rango que el de la primera hipoteca. El embargo tendrá su propio rango sin duda inferior al de todos los demás derechos inscritos previamente, y con las consi-guientes implicaciones, al hacer efectivo el cobro de la acre-encia una vez vendidos los inmuebles en pública subasta. Ob-viamente, la inscripción del embargo en forma alguna signi-fica que la P.R.P.C.A. cobrará el crédito correspondiente a los intereses —sin garantía hipotecaria ($90,000)— con la misma preferencia que el crédito garantizado. Repetimos, la hipoteca subsiste con su rango correspondiente.
Nuestra decisión de hoy evita que un acreedor hipoteca-rio —mediante la vía ordinaria— se vea precisado a recurrir a un nuevo procedimiento para lograr el embargo de intere-ses. No hay razón para que, protegidos los derechos de ter-*247ceros, en dicho procedimiento no pueda asegurarse la efecti-vidad de parte de una sentencia correspondiente a un crédito sin garantía hipotecaria mediante el embargo de bienes que permanecen en el patrimonio del deudor. No menoscaba de manera alguna el principio de prioridad garantizado por el ordenamiento registral. Por el contrario, esta medida guarda afinidad con los principios de economía procesal encarnados en las Reglas de Procedimiento Civil y ratificados por este Tribunal en infinidad de ocasiones.
Por los fundamentos antes expuestos, se revoca la nota denegatoria y se ordena la inscripción del embargo de con-formidad con lo aquí resuelto. Se dictará la correspondiente sentencia.
El Juez Asociado Señor Hernández Denton concurre con el resultado sin opinión escrita. El Juez Asociado Señor Ortiz no intervino.

 “La parte de intereses que el acreedor no pueda exigir por la acción real hipotecaria podrá reclamarla del obligado por la personal, salvo en el caso pre-visto en la see. 2603 de este título.” Art. 191 de la Ley Hipotecaria, 30 L.P.R.A. see. 2610.


 El pacto de concreción aparece descrito en el Art. 184 de la Ley Hipote-caria, el cual dispone lo siguiente:
“No obstante lo dispuesto en la see. 2562 de este título, podrá válidamente pactarse en la escritura de constitución de la hipoteca voluntaria que la obligación garantizada se haga solamente efectiva sobre los bienes hipotecados.
“En este caso la responsabilidad del deudor y la acción del acreedor, por virtud del préstamo hipotecario, quedarán limitadas al importe de los bienes hi-potecados, y no alcanzarán a los demás bienes del patrimonio del deudor.
*242“Cuando la hipoteca así constituida afectase a dos o más fincas y el valor de alguna de ellas no cubriese la parte del crédito de que responda, podrá el acree-dor repetir por la diferencia exclusivamente contra las demás fincas hipotecadas, en la forma y con las limitaciones establecidas en la see. 2568 de este título.” 30 L.P.R.A. see. 2603.


 “En todo pleito antes o después de sentencia, por moción del reclamante, el tribunal podrá dictar cualquier orden provisional que sea necesaria para asegu-rar la efectividad de la sentencia. El tribunal podrá conceder el embargo, el embargo de fondos en posesión de un tercero, la prohibición de enajenar, la reclamación y entrega de bienes muebles, la sindicatura, una orden para hacer o desistir de hacer cualesquiera actos específicos, o podrá ordenar cualquier otra medida que estime apropiada, según las circunstancias del caso. En todo caso en que se solicite un remedio provisional, el tribunal considerará los intereses de todas las partes y dispondrá según requiera la justicia sustancial.” (Énfasis su-plido.) 32 L.P.R.A. Ap. Ill, R. 56.1.


 Véanse, además: J. Carreras, El Embargo de Bienes, Barcelona, Ed. Bosch, 1957; M. Ortells Ramos, El Embargo Preventivo, Barcelona, Librería Bosch, 1984.